DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, and 5-14 are currently pending.
Claim 1 is amended.
Claims 10-14 are newly added.
Claims 3-4 are canceled.
Response to Arguments
Applicant’s arguments, see page 8, filed 06/15/2021, with respect to the specification objections have been fully considered and are persuasive. The specification objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 9, filed 06/15/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 9, filed 06/15/2021, with respect to the claim rejections have been fully considered and are persuasive. The claim rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hitachi Automotive Systems LTD WO2017056694 (hereinafter “Hitachi”) discloses a circuit board and circuit board wiring from being damaged at the time of assembling a physical quantity detection device. A physical quantity detection device 300 of the present invention is characterized by having, on a circuit board 400, a sensor unit wherein a flow rate detection unit 602 is disposed, a circuit unit wherein a circuit element is disposed, and a partitioning wall 355 that partitions the sensor unit and the circuit unit from each other. The physical quantity detection device is also characterized in that an internal layer conductor 801 for electrically connecting the flow rate detection unit 602 and the circuit unit to each other is provided on a circuit board 400 internal layer where the partitioning wall 355 is positioned. (Fig 1-10, Paragraph 0009-0101)
However, Hitachi fails to disclose a wiring of the printed circuit board has a plurality of irregularities formed along one direction of a surface, and is arranged such that a formation direction of the irregularities is oriented along a protruding direction of the housing toward an inside of the main passage, wherein the irregularities are polishing marks formed using a cylindrical polishing wheel.
Kudo et al US9404975 (hereinafter “Kudo”) discloses a battery monitoring system, comprises a battery state detection circuit that detects battery states of a plurality of battery cells that are connected in series, based on respective cell voltages of the plurality of battery cells, and a control circuit that monitors state of a battery cell, based on each cell voltage of the plurality of battery cells. The control circuit inputs pseudo voltage information to the battery state detection circuit, and thereby diagnoses whether or not the battery state detection circuit is operating normally. (Fig 1-29, Col 4 line 33 – Col 44 Line 52)

Prior arts such as Hitachi and Kudo made available do not teach, or fairly suggest, a wiring of the printed circuit board has a plurality of irregularities formed along one direction of a surface, and is arranged such that a formation direction of the irregularities is oriented along a protruding direction of the housing toward an inside of the main passage, wherein the irregularities are polishing marks formed using a cylindrical polishing wheel.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-2 and 5-14 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855